BARHAM, J.,
is of the opinion the writ should be granted. There is no simultaneous death under our law for dispositions mortis causa. Presumptions of law require that in every event the husband or the wife predeceases the other. The substitution of the executor in case the husband predeceased his wife; the testatrix, at least makes the testament ambiguous. In such a case we should look to intent and are required to construe for testacy. This testament can be construed to have validity. We should at least remand for extrinsic evidence of testamentary intent.